 



Exhibit 10.6
 
 
THE J. M. SMUCKER COMPANY
 
NOTE PURCHASE AGREEMENT
 
Dated as of May 31, 2007
$400,000,000 5.55% Senior Notes Due April 1, 2022
THE HOLDERS OF THE NOTES ISSUED PURSUANT TO THIS AGREEMENT HAVE BEEN REQUESTED,
AS A COURTESY, BUT SHALL HAVE NO OBLIGATION UNDER THIS AGREEMENT, TO PROVIDE THE
COMPANY WITH NOTICE OF THEIR DISCLOSURE OF “CONFIDENTIAL INFORMATION” (AS
DEFINED IN THIS AGREEMENT) IN RESPONSE TO ANY SUBPOENA OR OTHER LEGAL PROCESS OR
IN CONNECTION WITH CERTAIN REGULATORY DISCLOSURES.
 
 



 



--------------------------------------------------------------------------------



 



             
1.
  AUTHORIZATION OF NOTES     1  
 
           
 
  1.1. Notes     1  
 
  1.2. Certain Defined Terms     1  
 
           
2.
  SALE AND PURCHASE OF NOTES     1  
 
           
3.
  CLOSING     1  
 
           
4.
  CONDITIONS TO CLOSING     2  
 
           
 
  4.1. Representations and Warranties     2  
 
  4.2. Performance; No Default     2  
 
  4.3. Compliance Certificates     2  
 
  4.4. Opinions of Counsel     3  
 
  4.5. Purchase Permitted By Applicable Law, etc.     3  
 
  4.6. Sale of Other Notes     3  
 
  4.7. Payment of Special Counsel Fees     3  
 
  4.8. Private Placement Number     3  
 
  4.9. Changes in Corporate Structure     4  
 
  4.10. Amendments to Existing Note Agreements     4  
 
  4.11. Subsidiary Guaranty Agreement     4  
 
  4.12. Amendment and Restatement of Intercreditor Agreement     4  
 
  4.13. Proceedings and Documents     4  
 
           
5.
  REPRESENTATIONS AND WARRANTIES OF THE COMPANY     4  
 
           
 
  5.1. Organization; Power and Authority     5  
 
  5.2. Authorization, etc.     5  
 
  5.3. Disclosure     5  
 
  5.4. Organization and Ownership of Shares of Subsidiaries     6  
 
  5.5. Financial Statements     6  
 
  5.6. Compliance with Laws, Other Instruments, etc.     6  
 
  5.7. Governmental Authorizations, etc.     7  
 
  5.8. Litigation; Observance of Statutes and Orders     7  
 
  5.9. Taxes     7  
 
  5.10. Title to Property; Leases     8  
 
  5.11. Licenses, Permits, etc.     8  
 
  5.12. Compliance with ERISA     8  
 
  5.13. Private Offering by the Company     9  
 
  5.14. Use of Proceeds; Margin Regulations     9  
 
  5.15. Existing Indebtedness     9  
 
  5.16. Foreign Assets Control Regulations, etc.     10  
 
  5.17. Status Under Certain Statutes     10  
 
           
6.
  REPRESENTATIONS OF THE PURCHASER     11  
 
           
 
  6.1. Purchase for Investment     11  
 
  6.2. Source of Funds     11  

i



--------------------------------------------------------------------------------



 



             
 
  6.3. Authorization, etc.     13  
 
           
7.
  INFORMATION AS TO COMPANY     13  
 
           
 
  7.1. Financial and Business Information     13  
 
  7.2. Officer’s Certificate     15  
 
  7.3. Inspection     16  
 
           
8.
  PREPAYMENT OF THE NOTES     16  
 
           
 
  8.1. Required Prepayments; Payment of Notes at Maturity     16  
 
  8.2. Optional Prepayments with Make-Whole Amount     16  
 
  8.3. Change in Control     17  
 
  8.4. Allocation of Partial Prepayments     19  
 
  8.5. Maturity; Surrender, etc.     19  
 
  8.6. Purchase of Notes     19  
 
  8.7. Make-Whole Amount     20  
 
           
9.
  AFFIRMATIVE COVENANTS     21  
 
           
 
  9.1. Compliance with Law     21  
 
  9.2. Insurance     21  
 
  9.3. Maintenance of Properties     22  
 
  9.4. Payment of Taxes and Claims     22  
 
  9.5. Corporate Existence, etc.     22  
 
  9.6. Pari Passu Ranking     22  
 
  9.7. Financial Covenant Standards     23  
 
           
10.
  NEGATIVE COVENANTS     24  
 
           
 
  10.1. Transactions with Affiliates     24  
 
  10.2. Merger, Consolidation, etc.     24  
 
  10.3. Consolidated Net Worth     25  
 
  10.4. Incurrence of Funded Debt     25  
 
  10.5. Incurrence of Current Debt     26  
 
  10.6. Priority Debt     26  
 
  10.7. Liens     26  
 
  10.8. Asset Sales     28  
 
  10.9. Sale-and-Leaseback Transactions     29  
 
  10.10. Line of Business     29  
 
  10.11. Terrorism Sanctions Regulations     29  
 
           
11.
  EVENTS OF DEFAULT     30  
 
           
12.
  REMEDIES ON DEFAULT, ETC.     32  
 
           
 
  12.1. Acceleration     32  
 
  12.2. Other Remedies     33  
 
  12.3. Rescission     33  
 
  12.4. No Waivers or Election of Remedies, Expenses, etc.     34  

ii



--------------------------------------------------------------------------------



 



             
 
  12.5. Notice of Acceleration or Rescission     34  
 
           
13.
  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     34  
 
           
 
  13.1. Registration of Notes     34  
 
  13.2. Transfer and Exchange of Notes     34  
 
  13.3. Replacement of Notes     35  
 
           
14.
  PAYMENTS ON NOTES     35  
 
           
 
  14.1. Place of Payment     35  
 
  14.2. Home Office Payment     35  
 
           
15.
  EXPENSES, ETC.     36  
 
           
 
  15.1. Transaction Expenses     36  
 
  15.2. Survival     36  
 
           
16.
  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT     36  
 
           
17.
  AMENDMENT AND WAIVER     37  
 
           
 
  17.1. Requirements     37  
 
  17.2. Solicitation of Holders of Notes     37  
 
  17.3. Binding Effect, etc.     38  
 
  17.4. Notes held by Company, etc.     38  
 
           
18.
  NOTICES     38  
 
           
19.
  REPRODUCTION OF DOCUMENTS     39  
 
           
20.
  CONFIDENTIAL INFORMATION     39  
 
           
21.
  MISCELLANEOUS     41  
 
           
 
  21.1. Successors and Assigns     41  
 
  21.2. Payments Due on Non-Business Days     41  
 
  21.3. Severability     41  
 
  21.4. Construction     41  
 
  21.5. Counterparts     41  
 
  21.6. Accounting Terms     42  
 
  21.7. Governing Law     42  
 
  21.8. Jurisdiction and Process; Waiver of Jury Trial     42  

iii



--------------------------------------------------------------------------------



 



Schedules & Exhibits

             
Tab A:
  Schedule A   –   Information Relating to Purchasers
Tab B:
  Schedule B   –   Defined Terms
 
           
Tab C:
  Schedule 4.9   –   Changes in Corporate Structure
 
  Schedule 5.3   –   Disclosure Materials
 
  Schedule 5.4   –   Organization and Ownership of Shares of Subsidiaries
 
  Schedule 5.5   –   Financial Statements
 
  Schedule 5.8   –   Certain Litigation
 
  Schedule 5.11   –   Licenses, Permits, etc.
 
  Schedule 5.14   –   Use of Proceeds
 
  Schedule 5.15   –   Existing Indebtedness  
Tab D:
  Exhibit 1   –   Form of 5.55% Senior Note due April 1, 2022
 
           
Tab E:
  Exhibit 4.4(a)   –   Form of Opinion of Counsel for the Company and Smucker
LLC
 
           
Tab F:
  Exhibit 4.4(b)   –   Form of Opinion of Special Counsel for the Purchasers
 
           
Tab G:
  Exhibit 4.11   –   Form of Guaranty Agreement
 
           
Tab H:
  Exhibit 5.13   –   Form of Offeree Letter

iv



--------------------------------------------------------------------------------



 



THE J. M. SMUCKER COMPANY
1 Strawberry Lane
Orrville, Ohio 44667
$400,000,000 5.55% Senior Notes due April 1, 2022
Dated as of May 31, 2007
To each of the Purchasers listed
in the attached Schedule A (the “Purchasers”):
Ladies and Gentlemen:
     THE J. M. SMUCKER COMPANY, an Ohio corporation (together with its
successors and assigns as permitted hereunder the “Company”), agrees with the
Purchasers as follows:
1. AUTHORIZATION OF NOTES.
     1.1. Notes.
     The Company will authorize the issue and sale of $400,000,000 aggregate
principal amount of its 5.55% Senior Notes due April 1, 2022 (the “Notes,” such
term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Notes shall be substantially in the form set
out in Exhibit 1, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company.
     1.2. Certain Defined Terms.
     Certain capitalized and other terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
2. SALE AND PURCHASE OF NOTES.
     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any liability to
any Person for the performance or non-performance by any other Purchaser
hereunder.
3. CLOSING.
     The sale and purchase of the Notes to be purchased by each of the
Purchasers shall occur at the offices of Bingham McCutchen LLP, One State
Street, Hartford, Connecticut 06103, at 10:00 a.m., local time, at a closing
(the “Closing”) on May 31, 2007 or on such other Business Day thereafter on or
prior to June 29, 2007 as may be agreed upon by the Company and the

 



--------------------------------------------------------------------------------



 



Purchasers. At the Closing the Company will deliver to each Purchaser the Notes
to be purchased by such Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 2037464 at National City Bank,
Cleveland, Ohio, ABA number 041000124, Attn: The J. M. Smucker Company. If at
the Closing the Company shall fail to tender such Notes to each Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to each Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights each such Purchaser may have
by reason of such failure or such nonfulfillment.
4. CONDITIONS TO CLOSING.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
it at the Closing is subject to the fulfillment to each such Purchaser’s
reasonable satisfaction, prior to or at the Closing, of the following
conditions:
     4.1. Representations and Warranties.
     The representations and warranties of the Company in this Agreement shall
be correct when made and at the time of the Closing.
     4.2. Performance; No Default.
     Each of the Company and Smucker LLC shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by it prior to or at the Closing and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Schedule 5.14) no Default or Event of Default shall
have occurred and be continuing.
     4.3. Compliance Certificates.
     (a) Company Officer’s Certificate. The Company shall have delivered to each
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Company Secretary’s Certificate. The Company shall have delivered to
each Purchaser a certificate certifying as to the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement.
     (c) Smucker LLC Secretary’s Certificate. Smucker LLC shall have delivered
to each Purchaser a certificate certifying as to the resolutions attached
thereto and other corporate or other proceedings relating to the authorization,
execution and delivery by Smucker LLC of the Guaranty Agreement delivered by it
pursuant to Section 4.11.

2



--------------------------------------------------------------------------------



 



     4.4. Opinions of Counsel.
     Each Purchaser shall have received opinions in form and substance
satisfactory to it, dated the date of the Closing from
     (a) M. Ann Harlan, General Counsel of the Company and counsel for Smucker
LLC in the form set forth in Exhibit 4.4(a) (and the Company hereby instructs
such counsel to deliver such opinion to each Purchaser), and
     (b) Bingham McCutchen LLP, the Purchasers’ special counsel in connection
with such transactions, in the form set forth in Exhibit 4.4(b).
     4.5. Purchase Permitted By Applicable Law, etc.
     On the date of the Closing each Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which it is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If so requested, each Purchaser shall have received
an Officer’s Certificate from the Company and Smucker LLC certifying as to such
matters of fact as it may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.
     4.6. Sale of Other Notes.
     Contemporaneously with the Closing the Company shall sell to each Purchaser
and each Purchaser shall purchase the Notes to be purchased by it at the Closing
as specified in Schedule A.
     4.7. Payment of Special Counsel Fees.
     Without limiting the provisions of Section 15.1, the Company shall have
paid on or before the Closing the reasonable fees, charges and disbursements of
Bingham McCutchen LLP, the Purchasers’ special counsel referred to in
Section 4.4, to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing, which statement will
include all accrued fees and disbursements of such counsel, together with an
estimate for the additional fees and disbursements of such counsel necessary to
complete the Closing and all post-closing matters relating thereto (including,
without limitation, preparation of closing files).
     4.8. Private Placement Number.
     A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau
(in cooperation with the Securities Valuation Office of the National Association
of Insurance Commissioners) shall have been obtained for the Notes.

3



--------------------------------------------------------------------------------



 



     4.9. Changes in Corporate Structure.
     Except as specified in Schedule 4.9, neither the Company nor Smucker LLC
shall have changed its jurisdiction of incorporation or been a party to any
merger or consolidation and shall not have succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.
     4.10. Amendments to Existing Note Agreements.
     The Company shall have delivered to the Purchasers fully executed copies of
(a) that certain Third Amendment to Note Purchase Agreements, dated as of
May 31, 2007, by and among the Company and each of the Persons listed on
Schedule A thereto with respect to the 1999 Note Agreement, (b) that certain
Third Amendment to Note Purchase Agreements dated as of May 31, 2007, by and
among the Company, and each of the Persons listed on Schedule A thereto with
respect to the 2000 Note Agreement, (c) that certain First Amendment to Note
Purchase Agreements, dated as of May 31, 2007, by and among the Company and each
of the Persons listed on Schedule A thereto with respect to the 2004 Note
Agreement and (d) any amendments to the Bank Credit Agreement which may have
been entered into among the Company and the other Persons party thereto since
June 18, 2004, in each case together with each of the other instruments and
agreements executed and/or delivered in connection therewith, each certified as
true and correct by a Responsible Officer.
     4.11. Subsidiary Guaranty Agreement.
     Smucker LLC shall have executed and delivered to the Purchasers a guaranty
agreement, substantially in the form of Exhibit 4.11.
     4.12. Amendment and Restatement of Intercreditor Agreement.
     The Company shall have delivered to each Purchaser a fully-executed
original of an Amended and Restated Intercreditor Agreement, dated as of May 31,
2007, by and among the Purchasers, the 1999 Noteholders, the 2000 Noteholders,
the 2004 Noteholders and the Agent (each as defined therein) and acknowledged
and agreed to by the Company and Smucker LLC (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Intercreditor Agreement”).
     4.13. Proceedings and Documents.
     All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to each Purchaser and its special
counsel, and each Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or its counsel may reasonably request.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company represents and warrants to each Purchaser that:

4



--------------------------------------------------------------------------------



 



     5.1. Organization; Power and Authority.
     The Company and Smucker LLC is a corporation or limited liability company,
as applicable, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or limited liability company and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company and Smucker LLC has the corporate or other
organizational power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Documents to which it
is a party and to perform the provisions thereof.
     5.2. Authorization, etc.
     (a) This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
     (b) The Guaranty Agreement delivered pursuant to Section 4.11 has been duly
authorized by all necessary corporate action on the part of Smucker LLC, and
such Guaranty Agreement constitutes the legal, valid and binding obligation of
Smucker LLC enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     5.3. Disclosure.
     Except as disclosed in Schedule 5.3, this Agreement, the documents,
certificates or other writings identified in Schedule 5.3 and the financial
statements listed in Schedule 5.5, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as expressly described in Schedule 5.3, or in one
of the documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since January 31, 2007, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Subsidiaries except changes that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

5



--------------------------------------------------------------------------------



 



     5.4. Organization and Ownership of Shares of Subsidiaries.
     (a) Schedule 5.4 is (except as noted therein) a complete and correct list
of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
     5.5. Financial Statements.
     The Company has delivered to each Purchaser copies of the financial
statements of the Company and its Subsidiaries listed on Schedule 5.5. All of
said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed on Schedule 5.3.
     5.6. Compliance with Laws, Other Instruments, etc.
     The execution, delivery and performance by the Company and Smucker LLC of
the Financing Documents to which it is a party will not:
     (a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws (or other comparable
organizational document) or any other Material agreement or instrument to which
the Company or any Subsidiary is bound or

6



--------------------------------------------------------------------------------



 



by which the Company or any Subsidiary or any of their respective properties may
be bound or affected;
     (b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any arbitrator or
Governmental Authority applicable to the Company or any Subsidiary; or
     (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
     5.7. Governmental Authorizations, etc.
     Except for regular and routine filings with the Securities and Exchange
Commission, no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by (a) the Company of this Agreement or the
Notes and (b) Smucker LLC of the Guaranty Agreement delivered by it pursuant to
Section 4.11.
     5.8. Litigation; Observance of Statutes and Orders.
     (a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
     5.9. Taxes.
     The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The federal income tax liabilities of the
Company and its Subsidiaries have been determined by the Internal Revenue
Service and paid for all fiscal years up to and including the fiscal year ended
April 30, 2003.

7



--------------------------------------------------------------------------------



 



     5.10. Title to Property; Leases.
     The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.
     5.11. Licenses, Permits, etc.
     Except as disclosed in Schedule 5.11, the Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, service marks, trademarks and trade names, or rights thereto, that
are Material, without known conflict with the rights of others, except for those
conflicts that, individually or in the aggregate, would not have a Material
Adverse Effect.
     5.12. Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

8



--------------------------------------------------------------------------------



 



     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is, as of January 31, 2007,
$54,616,341.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the Sources to be used to pay the purchase price of the Notes
to be purchased by such Purchaser.
     5.13. Private Offering by the Company.
     Neither the Company nor, based solely on the letter of William Blair &
Company, L.L.C. attached hereto as Exhibit 5.13 (the “Offeree Letter”), any
Person acting on its behalf, has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than thirty-nine (39) other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the Notes at a private sale for investment. Neither the Company nor,
based solely on the Offeree Letter, any Person acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act. William Blair
& Company, L.L.C. is the only Person the Company has authorized to act on its
behalf in connection with the matters referred to in this Section 5.13.
     5.14. Use of Proceeds; Margin Regulations.
     The Company will apply the proceeds of the sale of the Notes for the
purposes set forth in Schedule 5.14. None of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying or trading in any Securities under such circumstances as to involve
the Company in a violation of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221) or a violation of Regulation X of said Board
(12 CFR 224) or to involve any broker or dealer in a violation of Regulation T
of said Board (12 CFR 220). Margin stock does not constitute more than 5% of the
value of the consolidated assets of the Company and its Subsidiaries and the
Company does not have any present intention that margin stock will constitute
more than 5% of the value of such assets. As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.
     5.15. Existing Indebtedness.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of April 30, 2006, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the

9



--------------------------------------------------------------------------------



 



Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary the outstanding principal amount of which exceeds $15,000,000
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.
     (b) Neither the Company nor Smucker LLC is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or Smucker LLC, any agreement relating thereto (other than the Bank
Credit Agreement, the 1999 Note Agreement, the 2000 Note Agreement and the 2004
Note Agreement) or any other agreement (including, but not limited to, its
charter or other organizational document ) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except as specifically indicated in Schedule 5.15.
     5.16. Foreign Assets Control Regulations, etc.
     (a) Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the (a) Trading with the Enemy Act, as
amended, or (b) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended). Without
limiting the foregoing, neither the Company nor any Subsidiary (a) is or will
become a blocked Person described by section 1 of Executive Order 13224 of
September 24, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (31 CFR Part 595 et seq.)
or (b) to the knowledge of the Company, engages or will engage in any dealings
or transactions, or is otherwise associated, with any such Person.
     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     5.17. Status Under Certain Statutes.
     Neither the Company nor any Subsidiary is (a) subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, or the Federal Power Act, as amended, or (b) in
violation of the USA Patriot Act.

10



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS OF THE PURCHASER.
     6.1. Purchase for Investment.
     Each Purchaser severally represents that it is purchasing the Notes for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s property
shall at all times be within such Purchaser’s control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
that the Company is not required to register the Notes. Each Purchaser severally
represents and agrees that it will not resell any Notes unless such Notes are
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law. By the resale of any
Note, the seller thereof, and by the acceptance of any Note, the purchaser
thereof, shall be deemed to have represented to the Company that such Note has
not been sold in violation of the Securities Act.
     6.2. Source of Funds.
     Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
     (a) Insurance Company General Account — the Source is an “insurance company
general account” (as defined in PTE 95-60 (60 FR 35925, issued July 12, 1995)
and in respect thereof each Purchaser represents that there is no “employee
benefit plan” (as defined in section 3(3) of ERISA and section 4975(e)(1) of the
Code, treating as a single plan all plans maintained by the same employer (and
affiliates thereof as defined in section V(a)(1) of PTE 95-60) or employee
organization or affiliate thereof) with respect to which the amount of the
general account reserves and liabilities of all contracts held by or on behalf
of such plan exceeds 10% of the total reserves and liabilities of such general
account as determined under PTE 95-60 (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners’ Annual Statement filed with such Purchaser’s state of domicile
and that such acquisition is eligible for and satisfies the other requirements
of such exemption; or
     (b) Separate Account – the Source is a separate account:
     (i) 10% Pooled Separate Account — that is an insurance company pooled
separate account, within the meaning of PTE 90-1 (issued January 29, 1990), and
to the extent that there is any employee benefit plan, or group of plans
maintained by the same employer or employee organization, whose assets in such
separate account exceed ten percent (10%) of the assets of such separate
account, each Purchaser has disclosed the names of such plans to the Company in
writing; or
     (ii) Identified Plan Assets — that is comprised of employee benefit plans
identified by each Purchaser in writing and with respect to which the Company
hereby warrants and represents that, as of the date of Closing, neither

11



--------------------------------------------------------------------------------



 



the Company nor any ERISA Affiliate is a “party in interest” (as defined in
section 3 of ERISA) or a “disqualified person” (as defined in section 4975 of
the Code) with respect to any plan so identified; or
     (iii) Guarantied Separate Account — that is maintained solely in connection
with such Purchaser’s fixed contractual obligations, under which any amounts
payable, or credited, to any employee benefit plan having an interest in such
account and to any participant or beneficiary of such plan (including an
annuitant) are not affected in any manner by the investment performance of the
separate account (as provided by 29 CFR §2510.3-101(h)(1)(iii)); or
     (c) QPAM Funds — the Source constitutes assets of an “investment fund”
(within the meaning of part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed twenty
percent (20%) of the total client assets managed by such QPAM, the conditions of
parts I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM (applying the definition of
“control” in section V(e) of the QPAM Exemption) owns a five percent (5%) or
more interest in the Company and:
     (i) the identity of such QPAM and
     (ii) the names of all employee benefit plans whose assets are included in
such investment fund;
have been disclosed to the Company in writing pursuant to this Section 6.2(c);
or
     (d) Governmental Plans — the Source is a governmental plan; or
     (e) Identified Plans or Funds — the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this Section 6.2(e); or
     (f) Exempt Plans — the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.

12



--------------------------------------------------------------------------------



 



     6.3. Authorization, etc.
     Each Purchaser represents that this Agreement has been duly authorized by
all necessary corporate action on such Purchaser’s part, and that this Agreement
constitutes a legal, valid and binding obligation upon such Purchaser in
accordance with its terms, except as limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
7. INFORMATION AS TO COMPANY.
     7.1. Financial and Business Information.
     The Company shall deliver to each holder of Notes that is an Institutional
Investor:
     (a) Quarterly Statements — within 90 days (or within 10 days after such
earlier date as the Company’s quarterly report is required to be filed with the
Securities and Exchange Commission under the Exchange Act, with written notice
of such earlier filing to be delivered to each holder of Notes simultaneously
with such filing) after the end of each quarterly fiscal period in each fiscal
year of the Company (other than the last quarterly fiscal period of each such
fiscal year), duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a),
and provided, further, that the Company shall be deemed to have made such
delivery of such Form 10 Q if it shall have timely made such Form 10 Q available
on “EDGAR” and on its home page on the worldwide web (at the date of this
Agreement located at: http//www.smucker.com) and shall have given such holder
prior notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);
     (b) Annual Statements — within 120 days (or within 10 days after such
earlier date as the Company’s annual report is required to be filed with the
U.S. Securities and

13



--------------------------------------------------------------------------------



 



Exchange Commission under the Exchange Act, with written notice of such earlier
filing to be delivered to each holder of Notes simultaneously with such filing)
after the end of each fiscal year of the Company, duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b), and provided, further, that the Company
shall be deemed to have made such delivery of such Form 10 K if it shall have
timely made Electronic Delivery thereof;
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the Securities and Exchange Commission;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder (other than a reportable event
of a technical and routine nature which occurs as a result of a transaction

14



--------------------------------------------------------------------------------



 



permitted under Section 10.8(b)), for which notice thereof has not been waived
pursuant to such regulations as in effect on the date hereof; or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; and
     (f) Requested Information — with reasonable promptness and to the extent
not prohibited by applicable law, such other data and information relating to
the business, operations, affairs, financial condition, assets or properties of
the Company or any of its Subsidiaries or relating to the ability of any Obligor
to perform its obligations under the Financing Documents to which it is a party
as from time to time may be reasonably requested by any such holder of Notes.
     7.2. Officer’s Certificate.
     Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.3 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any

15



--------------------------------------------------------------------------------



 



Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
     7.3. Inspection.
     The Company shall permit the representatives of each holder of Notes that
is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and, with the consent of the Company (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
8. PREPAYMENT OF THE NOTES.
     8.1. Required Prepayments; Payment of Notes at Maturity.
     On (a) April 1, 2013 and April 1, 2014, the Company will prepay $50,000,000
principal amount (or such lesser principal amount as shall then be outstanding)
of the Notes, (b) April 1, 2016, the Company will prepay $75,000,000 principal
amount (or such lesser principal amount as shall then be outstanding) of the
Notes, and (c) April 1, 2017 and each April 1 thereafter, through and including
April 1, 2022, the Company will prepay $37,500,000 principal amount (or such
lesser principal amount as shall then be outstanding) of the Notes, in each case
at par and without payment of the Make-Whole Amount or any premium, provided
that upon any partial prepayment of the Notes pursuant to Section 8.2,
prepayment of less than all of the Notes then outstanding pursuant to
Section 8.3, or partial purchase of the Notes permitted by Section 8.6, the
principal amount of each required prepayment of the Notes becoming due under
this Section 8.1 on and after the date of such prepayment or purchase shall be
reduced in the same proportion as the aggregate unpaid principal amount of the
Notes is reduced as a result of such prepayment or purchase.
     8.2. Optional Prepayments with Make-Whole Amount.
     The Company may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate

16



--------------------------------------------------------------------------------



 



principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than
60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date, the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
     8.3. Change in Control.
     (a) Notice of Change in Control or Control Event. The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.3(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.3(c) and shall be accompanied by the certificate
described in Section 8.3(g).
     (b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless
     (i) at least 30 days prior to such action it shall have given to each
holder of Notes written notice containing and constituting an offer to prepay
Notes as described in Section 8.3(c), accompanied by the certificate described
in Section 8.3(g), and
     (ii) contemporaneously with such action, it prepays all Notes required to
be prepaid in accordance with this Section 8.3.
     (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.3(a) and Section 8.3(b) shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by Section 8.3(a), such date shall be not less than 30 days
and not more than 60 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in such offer, the Proposed Prepayment
Date shall be the 30th day after the date of such offer).

17



--------------------------------------------------------------------------------



 



     (d) Acceptance. A holder of Notes may reject the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such rejection to be
delivered to the Company at least five Business Days prior to the Proposed
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.3 shall be deemed to constitute an acceptance of
such offer by such holder.
     (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, plus the
Make-Whole Amount determined for the date of prepayment with respect to such
principal amount, together with interest on such Notes accrued to the date of
prepayment. Two Business Days preceding the date of prepayment, the Company
shall deliver to each holder of Notes being prepaid a certificate of a Senior
Financial Officer specifying the calculation of the Make-Whole Amount due in
connection with such prepayment (for the avoidance of doubt, in respect of any
prepayment to be made under this Section 8.3 the date of which has been deferred
pursuant to Section 8.3(f) below, any calculation of accrued interest or
Make-Whole Amount owing to the holders of the Notes to be prepaid shall be made
with reference to the date such prepayment is actually made, rather than the
original Proposed Prepayment Date in respect thereof). The prepayment shall be
made on the Proposed Prepayment Date except as provided in Section 8.3(f).
     (f) Deferral of Obligation to Purchase. The obligation of the Company to
prepay Notes pursuant to the offers accepted in accordance with Section 8.3(d)
is subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made. In the event that such Change in
Control does not occur on or before the Proposed Prepayment Date in respect
thereof, the prepayment shall be deferred until and shall be made on the date on
which such Change in Control occurs. The Company shall keep each holder of Notes
reasonably and timely informed of:
     (i) any such deferral of the date of prepayment;
     (ii) the date on which such Change in Control and the prepayment are
expected to occur; and
     (iii) any determination by the Company that efforts to effect such Change
in Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.3 in respect of such Change in
Control shall be deemed rescinded).
     (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
     (i) the Proposed Prepayment Date;
     (ii) that such offer is made pursuant to this Section 8.3;
     (iii) the principal amount of each Note offered to be prepaid;

18



--------------------------------------------------------------------------------



 



     (iv) the last date upon which the offer can be accepted or rejected, and
setting forth the consequences of failing to provide an acceptance or rejection,
as provided in Section 8.3(d);
     (v) the estimated Make-Whole Amount, if any, due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation;
     (vi) the interest that would be due on each Note offered to be prepaid,
accrued to the Proposed Prepayment Date;
     (vii) that the conditions of this Section 8.3 have been fulfilled; and
     (viii) in reasonable detail, the nature and date or proposed date of the
Change in Control.
     8.4. Allocation of Partial Prepayments.
     In the case of each partial prepayment of the Notes pursuant to
Sections 8.1 or 8.2, the principal amount of the Notes to be prepaid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
     8.5. Maturity; Surrender, etc.
     In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     8.6. Purchase of Notes.
     Except as otherwise provided in this Section 8, the Company will not and
will not permit any Affiliate to purchase, redeem, prepay, or otherwise acquire,
directly or indirectly, any of the outstanding Notes except pursuant to an offer
to purchase (which offer may or may not include the Make-Whole Amount, if any,
or any portion thereof) made by the Company or an Affiliate pro rata to the
holders of all Notes at the time outstanding upon the same terms and conditions,
provided that at the time such offer is made and after giving effect to such
purchase, no Default or Event of Default shall exist. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, shall contain a representation by the
Company that no Default or Event of Default exists or would exist after giving
effect to such proposed purchase of Notes, and shall remain open for at least
ten Business Days. If the holders of more than 50% of the principal amount of
the Notes then outstanding accept such offer, the Company shall promptly notify
the remaining holders of such fact and the

19



--------------------------------------------------------------------------------



 



expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least ten Business Days from its receipt of such notice to accept such offer.
The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
     8.7. Make-Whole Amount.
     The term “Make-Whole Amount” means, with respect to any Note, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to the terms hereof or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by
     (i) the yields reported, as of 10:00 A.M. (New York City time) on the
second Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as Page “PX1” on the Bloomberg Financial
Markets (or such other display as may replace Page “PX1” on the Bloomberg
Financial Markets) for actively traded on the run U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or
     (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.
Such implied yield will be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and

20



--------------------------------------------------------------------------------



 



(b) interpolating linearly between (1) the actively traded on the run U.S.
Treasury security with the duration closest to and greater than such Remaining
Average Life and (2) the actively traded on the run U.S. Treasury security with
the duration closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal of any
Notes, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) the principal component of each Remaining Scheduled Payment
with respect to such Called Principal by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to the terms
hereof or has become or is declared to be immediately due and payable pursuant
to Section 12.1, as the context requires.
9. AFFIRMATIVE COVENANTS.
     The Company covenants that so long as any of the Notes are outstanding:
     9.1. Compliance with Law.
     The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
     9.2. Insurance.
     The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses

21



--------------------------------------------------------------------------------



 



against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) so that such insurance,
taken as a whole, shall be customary for entities of established reputations
engaged in the same or a similar business and similarly situated.
     9.3. Maintenance of Properties.
     The Company will and will cause each of its Subsidiaries to maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, have a Material Adverse Effect.
     9.4. Payment of Taxes and Claims.
     The Company will and will cause each of its Subsidiaries to file all income
tax or similar tax returns required to be filed in any jurisdiction and to pay
and discharge all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies payable by any of
them, to the extent such taxes and assessments have become due and payable and
before they have become delinquent and all claims for which sums have become due
and payable that have or might become a Lien on properties or assets of the
Company or any Subsidiary, provided that neither the Company nor any Subsidiary
need pay any such tax or assessment or claims if (a) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) the nonpayment of all such
taxes and assessments in the aggregate would not reasonably be expected to have
a Material Adverse Effect.
     9.5. Corporate Existence, etc.
     The Company will at all times preserve and keep in full force and effect
its corporate existence. Subject to Sections 10.2 and 10.8, the Company will at
all times preserve and keep in full force and effect the corporate existence of
each of its Subsidiaries (unless merged into the Company or a Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.
     9.6. Pari Passu Ranking.
     The Notes shall at all times rank pari passu, without preference or
priority, with all other outstanding, unsecured, unsubordinated Indebtedness of
the Company, present and future, that have not been accorded preferential
rights. The obligations of each Subsidiary Guarantor under the Guaranty
Agreement to which such Subsidiary Guarantor is a party shall at all times rank

22



--------------------------------------------------------------------------------



 



pari passu, without preference or priority, with all other outstanding,
unsecured, unsubordinated Indebtedness of such Subsidiary Guarantor, present and
future, that have not been accorded preferential rights.
     9.7. Financial Covenant Standards.
     If at any time and from time to time after the date of Closing, the Bank
Credit Agreement shall contain (whether on the date of the Closing or subsequent
thereto as the result of an amendment or modification thereof) one or more
Financial Covenants that are either not contained in this Agreement or are
contained in this Agreement but are more favorable to the lender or lenders
under the Bank Credit Agreement than are the terms of this Agreement to the
holders of the Notes, this Agreement shall, without any further action on the
part of the Company or any of the holders of the Notes, be deemed to be amended
automatically (effective simultaneously with the effectiveness of the Bank
Credit Agreement or such modification) to include each such additional or more
favorable Financial Covenant, unless the Required Holders provide written notice
to the Company to the contrary within 30 days after having received written
notice from the Company of the effectiveness of such additional or more
favorable Financial Covenant (in which event such Financial Covenant shall be
deemed not to have been included in this Agreement at any time). No modification
or amendment of the Bank Credit Agreement that results in any Financial Covenant
becoming less restrictive on the Company shall be effective as a modification,
amendment or waiver under this Agreement. The Company further covenants promptly
to execute and deliver at its expense (including, without limitation, the fees
and expenses of counsel for the holders of the Notes) an amendment to this
Agreement in form and substance satisfactory to the Required Holders to reflect
such additional or more favorable Financial Covenant, provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such additional or more favorable Financial Covenant as
provided for in this Section 9.7. The provisions of this Section 9.7 shall apply
successively to each change in a Financial Covenant contained in the Bank Credit
Agreement.
     “Financial Covenant” means any covenant or equivalent provision (including,
without limitation, any default or event of default provision and definitions of
defined terms used therein) requiring the Company:
     (a) to maintain any level of financial performance (including, without
limitation, a specified level of net worth, total assets, cash flow or net
income),
     (b) not to exceed any maximum level of indebtedness,
     (c) to maintain any relationship of any component of its capital structure
to any other component thereof (including, without limitation, the relationship
of indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth), or
     (d) to maintain any measure of its ability to service its indebtedness
(including, without limitation, falling below any specified ratio of revenues,
cash flow or net income to interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness).

23



--------------------------------------------------------------------------------



 



10. NEGATIVE COVENANTS.
     The Company covenants that so long as any of the Notes are outstanding:
     10.1. Transactions with Affiliates.
     The Company will not, and will not permit any Subsidiary to, enter into
directly or indirectly any Material transaction or Material group of related
transactions (including, without limitation, the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
     10.2. Merger, Consolidation, etc.
     The Company will not, and will not permit any Subsidiary Guarantor to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person unless:
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company or such Subsidiary Guarantor, as
the case may be, as an entirety (the “Survivor”), as the case may be, shall be a
solvent corporation, limited liability company or (in the case of a Subsidiary
Guarantor) limited partnership organized and existing under the laws of the
United States, any state thereof or the District of Columbia, and, if the
Company or such Subsidiary Guarantor is not the Survivor, the Survivor shall
have expressly assumed in writing the due and punctual payment of the principal
of and Make-Whole Amount, if any, and interest on all of the Notes according to
their tenor and the due and punctual performance and observance of each covenant
and condition of such Obligor under the applicable Financing Documents, pursuant
to such agreements and instruments as shall be reasonably satisfactory to the
Required Holders;
     (b) to the extent the Company is not the Survivor of such transaction, each
Subsidiary Guarantor shall have executed and delivered to each holder of Notes
its reaffirmation of its obligations under its Guaranty Agreement in form and
substance reasonably satisfactory to the Required Holders; and
     (c) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of all or substantially all of the assets
of any Obligor shall have the effect of releasing such Obligor or any Survivor
that shall theretofore have become such in the manner prescribed in this
Section 10.2 from its liability under the applicable Financing Documents.

24



--------------------------------------------------------------------------------



 



     10.3. Consolidated Net Worth.
     The Company will not, at any time, permit Consolidated Net Worth to be less
than One Billion Dollars ($1,000,000,000).
     10.4. Incurrence of Funded Debt.
     The Company will not, and will not permit any Subsidiary to, directly or
indirectly, create, incur, assume, guarantee, or otherwise become directly or
indirectly liable with respect to, any Funded Debt, except:
     (a) the Notes;
     (b) Funded Debt owing to the Company or a Wholly-Owned Subsidiary;
     (c) Funded Debt outstanding on the date hereof and disclosed in
Schedule 5.15, and any renewals, extensions, and refundings thereof so long as
(i) no Default or Event of Default shall exist, and (ii) there is no increase in
the aggregate principal amount thereof outstanding, in each case on the date of
any such renewal, extension or refunding; and
     (d) additional Funded Debt so long as on the date the Company or such
Subsidiary becomes liable with respect to any such Funded Debt and immediately
after giving effect thereto and the concurrent retirement of any other Funded
Debt,
     (i) no Default or Event of Default exists,
     (ii) the sum of (A) Consolidated Senior Funded Debt, plus (B) the
Clean-Down Amount of Consolidated Current Debt, does not exceed 55% of
Consolidated Total Capitalization, and
     (iii) the sum of (A) Consolidated Funded Debt, plus (B) the Clean-Down
Amount of Consolidated Current Debt, does not exceed 65% of Consolidated Total
Capitalization.
     As used in this Section 10.4, the term “Clean-Down Amount of Consolidated
Current Debt” means, at any date, the lowest average daily amount of
Consolidated Current Debt outstanding during any period of thirty
(30) consecutive days occurring in the twelve consecutive calendar months most
recently ended as of such date (or on such date if such date shall be the last
day of a calendar month).
     For the purposes of this Section 10.4, any Person becoming a Subsidiary
after the date hereof shall be deemed, at the time it becomes a Subsidiary, to
have incurred all of its then outstanding Funded Debt, and any Person extending,
renewing or refunding any Funded Debt shall be deemed to have incurred such
Funded Debt at the time of such extension, renewal or refunding. For the
avoidance of doubt, the parties hereto acknowledge and agree that the covenant
set forth in this Section 10.4 is to be applied on and as of each date upon
which the Company or any Subsidiary shall, directly or indirectly, create,
incur, assume, guarantee or

25



--------------------------------------------------------------------------------



 



otherwise become directly or indirectly liable with respect to (or, as described
in the immediately preceding sentence, be deemed, directly or indirectly, to
create, incur, assume, guarantee or otherwise become directly or indirectly
liable with respect to), any Funded Debt.
     10.5. Incurrence of Current Debt.
     The Company will not, and will not permit any Subsidiary to, directly or
indirectly, create, incur, assume, guarantee, or otherwise become directly or
indirectly liable with respect to, any Current Debt on any date unless no
Default or Event of Default shall exist on such date and there shall have been a
period of thirty (30) consecutive days occurring in the twelve consecutive
calendar months most recently ended as of such date (or on such date if such
date shall be the last day of a calendar month) on each day of which
Consolidated Current Debt shall not have been in excess of the amount of Funded
Debt that the Company and the Subsidiaries could have incurred, but did not
incur, on such day in accordance with Section 10.4(d).
     For the purposes of this Section 10.5, any Person becoming a Subsidiary
after the date hereof shall be deemed, at the time it becomes a Subsidiary, to
have incurred all of its then outstanding Current Debt, and any Person
extending, renewing or refunding any Current Debt shall be deemed to have
incurred such Current Debt at the time of such extension, renewal or refunding.
For the avoidance of doubt, the parties hereto acknowledge and agree that the
covenant set forth in this Section 10.5 is to be applied on and as of each date
upon which the Company or any Subsidiary shall, directly or indirectly, create,
incur, assume, guarantee or otherwise become directly or indirectly liable with
respect to (or, as described in the immediately preceding sentence, be deemed,
directly or indirectly, to create, incur, assume, guarantee or otherwise become
directly or indirectly liable with respect to), any Current Debt.
     10.6. Priority Debt.
     The Company will not, at any date, permit Priority Debt to exceed 25% of
Consolidated Total Capitalization, determined as of the last day of the then
most recently ended fiscal quarter of the Company (or determined as of such date
if such date shall be the last day of a fiscal quarter of the Company).
     10.7. Liens.
     The Company will not, and will not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom (whether or not provision is made for the equal and ratable securing
of the Notes in accordance with the last paragraph of this Section 10.7), or
assign or otherwise convey any right to receive income or profits, except:
     (a) Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business:

26



--------------------------------------------------------------------------------



 



     (i) in connection with workers’ compensation, unemployment insurance and
other types of social security or retirement benefits, or
     (ii) to secure (or to obtain letters of credit that secure) the performance
of tenders, statutory obligations, surety bonds, bids, leases (other than
Capital Leases), performance bonds, purchase, construction or sales contracts
and other similar obligations, in each case not incurred or made in connection
with the borrowing of money, the obtaining of advances or credit or the payment
of the deferred purchase price of property;
     (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case incurred in the
ordinary course of business for sums not yet due and payable or the payment of
which is not at the time required by Section 9.4;
     (c) Liens arising from judicial attachments or judgments, or securing
appeal bonds, and other similar Liens, provided that
     (i) the execution or other enforcement of such Liens is effectively stayed,
and
     (ii) the claims secured thereby are being actively contested in good faith
and adequate reserves in respect thereof have been established by the Company or
such Subsidiary in accordance with GAAP;
     (d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of the Subsidiaries, provided that such Liens do not, in the
aggregate, materially impair the use of such property by the Company or such
Subsidiary;
     (e) Liens for taxes, assessments or other governmental charges which are
not yet due and payable or the payment of which is not at the time required by
Section 9.4;
     (f) Liens on property of a Subsidiary, provided that such Liens secure only
Debt owing to the Company or a Subsidiary; and
     (g) other Liens not otherwise permitted by paragraphs (a) through (f) of
this Section 10.7, so long as the Debt secured thereby can be
     (i) incurred under Section 10.4(d), and
     (ii) incurred and remain outstanding in accordance with the requirements of
Section 10.6.
     If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of paragraphs (a) through (g) of this Section

27



--------------------------------------------------------------------------------



 



10.7, it will make or cause to be made effective provision whereby the Notes
will be secured equally and ratably with any and all other obligations thereby
secured, such security to be pursuant to agreements reasonably satisfactory to
the Required Holders and, in any such case, the Notes shall have the benefit, to
the fullest extent that, and with such priority as, the holders of the Notes may
be entitled under applicable law, of an equitable Lien on such property. Such
violation of this Section 10.7 will constitute an Event of Default, whether or
not provision is made for an equal and ratable Lien pursuant to this
Section 10.7.
     10.8. Asset Sales.
     (a) Sale of Assets. The Company will not, and will not permit any
Subsidiary to, make any Asset Disposition unless:
     (i) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary;
     (ii) immediately after giving effect to the Asset Disposition, no Default
or Event of Default would exist; and
     (iii) immediately after giving effect to the Asset Disposition, the sum of
the Disposition Values in respect of all property that was the subject of any
Asset Disposition occurring in the period commencing with the first day of the
Current Four Quarter Period and ending with and including the date of such Asset
Disposition would not exceed 15% of Consolidated Total Assets as of the end of
the then most recently ended fiscal year of the Company. As used in this
Section 10.8(a)(iii), the term “Current Four Quarter Period” means, as of any
date, the period of four consecutive fiscal quarters of the Company ending on
the last day of the then current fiscal quarter of the Company.
If the Company shall give written notice to the holders of the Notes prior to
consummation of any Transfer that it intends to apply the Net Proceeds Amount
arising therefrom to a Debt Prepayment Application or a Property Reinvestment
Application within 365 days after such Transfer, then such Transfer, only for
the purpose of determining compliance with subsection (iii) of this Section
10.8(a), shall be deemed not to be an Asset Disposition. If the Company shall
fail to apply such Net Proceeds Amount as stated in such notice within such
period, such failure shall constitute an Event of Default.
     (b) Disposal of Ownership of a Subsidiary. The Company will not, and will
not permit any of the Subsidiaries to, Transfer any shares of Subsidiary Stock
(including, without limitation, pursuant to any merger, consolidation or other
transaction specified in Section 10.2 hereof), nor will the Company permit any
such Subsidiary to issue or Transfer any shares of its own Subsidiary Stock,
provided that the foregoing restrictions do not apply to:
     (i) the issue of directors’ qualifying shares by any such Subsidiary;

28



--------------------------------------------------------------------------------



 



     (ii) any such Transfer of Subsidiary Stock constituting a Transfer
described in clause (a) of the definition of “Asset Disposition”; and
     (iii) the Transfer of all of the Subsidiary Stock of a Subsidiary owned by
the Company and the other Subsidiaries if:
     (A) such Transfer satisfies the requirements of Section 10.8(a) hereof,
     (B) in connection with such Transfer the entire investment (whether
represented by stock, Debt, claims or otherwise) of the Company and the other
Subsidiaries in such Subsidiary is sold, transferred or otherwise disposed of to
a Person other than (1) the Company, (2) another Subsidiary not being
simultaneously disposed of, or (3) an Affiliate, and
     (C) the Subsidiary being disposed of has no continuing investment in any
other Subsidiary not being simultaneously disposed of or in the Company.
     10.9. Sale-and-Leaseback Transactions.
     The Company will not, and will not permit any Subsidiary to, enter into or
permit to continue any Sale-and-Leaseback Transaction unless either (a) the
Attributable Debt associated therewith can be incurred and remain outstanding in
accordance with the requirements of Section 10.6 or (b) the Company shall give
written notice to the holders of the Notes prior to consummation of any such
transaction that it intends to apply the Net Proceeds Amount arising therefrom
to a Debt Prepayment Application or a Property Reinvestment Application within
365 days after such consummation, in which event such transaction, only for the
purpose of determining compliance with this Section 10.9, shall be deemed not to
be a Sale-and-Leaseback Transaction. If the Company shall fail to apply such Net
Proceeds Amount as stated in such notice within such period, such failure shall
constitute an Event of Default.
     10.10. Line of Business.
     The Company will not, and will not permit any of its Subsidiaries to,
engage in any business if, as a result, the general nature of the business in
which the Company and its Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Subsidiaries, taken as a whole, are engaged on the date of
this Agreement as described in the Form 10-K filed for the fiscal year ending
April 30, 2006.
     10.11. Terrorism Sanctions Regulations.
     The Company will not and will not permit any Subsidiary to (a) become a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person.

29



--------------------------------------------------------------------------------



 



11. EVENTS OF DEFAULT.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than ten Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in any one or more of Section 7.1(d) or Sections 10.2 through 10.9,
inclusive; or
     (d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Section 11(a)), Section 11(b)
or Section 11(c)) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of such Obligor in any Financing Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
     (f) the Company or any Significant Subsidiary
     (i) is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or Make-Whole Amount or interest on any
Indebtedness (other than Indebtedness under this Agreement and the Notes) that
is outstanding in an aggregate principal amount of at least $5,000,000 beyond
any period of grace provided with respect thereto (after giving effect to any
consents or waivers in respect thereof), or
     (ii) is in default in the performance of or compliance with any term of any
evidence of any Indebtedness in an aggregate outstanding principal amount of at
least $15,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared due and payable
before its stated maturity or before its regularly scheduled dates of payment;
or
     (g) the Company or any Significant Subsidiary

30



--------------------------------------------------------------------------------



 



     (i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due,
     (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction,
     (iii) makes an assignment for the benefit of its creditors,
     (iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property,
     (v) is adjudicated as insolvent or to be liquidated, or
     (vi) takes corporate action for the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 90 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $15,000,000 are rendered against one or more of the Company and its
Significant Subsidiaries and which judgments are not, within 30 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 30 days after the expiration of such stay; or
     (j) if
     (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code,
     (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings,

31



--------------------------------------------------------------------------------



 



     (iii) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $15,000,000,
     (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans,
     (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan for which there is unfunded withdrawal liability in excess of $15,000,000,
or
     (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or
     (k) any Subsidiary Guarantor fails or neglects to observe, perform or
comply with any term, provision, condition or covenant contained in its
respective Guaranty Agreement; or
     (l) any Guaranty Agreement is not or ceases to be effective against the
applicable Subsidiary Guarantor or is alleged by the Company or a Subsidiary
Guarantor to be ineffective against a Subsidiary Guarantor for any reason other
than in the event that the applicable Subsidiary Guarantor is merged with and
into the Company.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
12. REMEDIES ON DEFAULT, ETC.
     12.1. Acceleration.
     (a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of such paragraph (g) or described in clause (vi) of such paragraph
(g) by virtue of the fact that such clause encompasses clause (i) of such
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of a majority in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

32



--------------------------------------------------------------------------------



 



     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
     12.2. Other Remedies.
     If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
     12.3. Rescission.
     At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of not less than 75% in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

33



--------------------------------------------------------------------------------



 



     12.4. No Waivers or Election of Remedies, Expenses, etc.
     No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.
     12.5. Notice of Acceleration or Rescission.
     Whenever any Note shall be declared immediately due and payable pursuant to
Section 12.1 or any such declaration shall be rescinded or annulled pursuant to
Section 12.3, the Obligors shall forthwith give written notice thereof to the
holders of each Note at the time outstanding.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
     13.1. Registration of Notes.
     The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
     13.2. Transfer and Exchange of Notes.
     Upon surrender of any Note at the principal executive office of the Company
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver
within five Business Days, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of such Note set forth
in Exhibit 1. Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than

34



--------------------------------------------------------------------------------



 



$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in the last sentence of Section 6.1 and in Section 6.2.
     13.3. Replacement of Notes.
     Upon receipt by the Company of evidence reasonably satisfactory to it of
the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or an Institutional Investor, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver within five Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
     14.1. Place of Payment.
     Subject to Section 14.2, payments of principal, Make-Whole Amount, if any,
and interest becoming due and payable on the Notes shall be made in Orrville,
Ohio at the principal office of the Company in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.
     14.2. Home Office Payment.
     So long as any Purchaser or its nominee shall be the holder of any Note,
and notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose opposite such Purchaser’s name in Schedule A, or by
such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior

35



--------------------------------------------------------------------------------



 



to any sale or other disposition of any Note held by any Purchaser or its
nominee such Purchaser will, at its election, either endorse thereon the amount
of principal paid thereon and the last date to which interest has been paid
thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by such Purchaser under this Agreement and that
has made the same agreement relating to such Note as such Purchaser has made in
this Section 14.2.
15. EXPENSES, ETC.
     15.1. Transaction Expenses.
     Whether or not the transactions contemplated hereby are consummated, the
Company will pay all out-of-pocket costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required, local or other
counsel) incurred by each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes, the Intercreditor Agreement or any
Guaranty Agreement (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any Guaranty Agreement as against
any Obligor or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes, the
Intercreditor Agreement or any Guaranty Agreement, or by reason of being a
holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of any
Obligor or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by any Purchaser).
     15.2. Survival.
     The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
     All representations and warranties contained herein shall be deemed made at
and as of the date of the Closing and shall speak only as of such date. The
accuracy of such representations and warranties as at the date of the Closing
shall survive the execution and delivery of this Agreement and the Notes, the
purchase or transfer by any Purchaser or any holder of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant to this Agreement shall be

36



--------------------------------------------------------------------------------



 



deemed representations and warranties of the Company under this Agreement.
Subject to the preceding sentence, this Agreement, the Notes, the Intercreditor
Agreement and the Guaranty Agreements embody the entire agreement and
understanding among each Purchaser, the Company and the Subsidiary Guarantors,
and supersede all prior agreements and understandings relating to the subject
matter hereof.
17. AMENDMENT AND WAIVER.
     17.1. Requirements.
     This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5 or 6 hereof, or any defined term (as it is used therein),
will be effective as to any holder unless consented to by such holder in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding, (i) subject to the provisions
of Section 12 relating to acceleration or rescission, change the amount or time
of any prepayment or payment of principal of, or reduce the rate or change the
time of payment or method of computation of interest or of the Make-Whole Amount
on, the Notes, (ii) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
     17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with all information that
the Company reasonably believes is sufficient, and all other information
requested by any of the holders, sufficiently far in advance of the date a
decision is required, to enable such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes. The Company will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 17 to each holder of outstanding
Notes promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or issue any guaranty, to any holder of
Notes as consideration for or as an inducement to the entering into by any
holder of Notes or any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security or guaranty is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.
     (c) Scope of Consent. Any amendment or waiver made pursuant to this Section
17.2 by a holder of Notes that has transferred or has agreed to transfer its
Notes

37



--------------------------------------------------------------------------------



 



to the Company, any Subsidiary or any Affiliate and has provided or has agreed
to provide such amendment or waiver as a condition to such transfer shall be
void and of no force and effect except solely as to such holder, and any
amendments effected or waivers granted that would not have been or would not be
so effected or granted but for such amendment or waiver (and the amendments or
waivers of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force and effect, retroactive to the
date such amendment or waiver initially took or takes effect, except solely as
to such holder.
     17.3. Binding Effect, etc.
     Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
     17.4. Notes held by Company, etc.
     Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
18. NOTICES.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or its nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the “Treasurer,” with a copy to the
attention of the “Legal

38



--------------------------------------------------------------------------------



 



Department,” or at such other address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to the holders of the Notes, may
be reproduced by the holders of the Notes by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and the
holders of the Notes may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
20. CONFIDENTIAL INFORMATION.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that
     (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure,
     (b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf,
     (c) otherwise becomes known to such Purchaser other than through disclosure
by the Company or any Subsidiary or
     (d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.
Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to

39



--------------------------------------------------------------------------------



 



     (i) such Purchaser’s directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser’s Notes and is
not used in connection with the analysis of any other investment in the Company
except in a manner that is in compliance with applicable securities laws),
     (ii) such Purchaser’s financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20,
     (iii) any other holder of any Note,
     (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20),
     (v) any Person from which such Purchaser offers to purchase any Security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
     (vi) any federal or state regulatory authority having jurisdiction over
such Purchaser,
     (vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or
     (viii) any other Person to which such delivery or disclosure may be
necessary or appropriate
     (A) to effect compliance with any law, rule, regulation or order applicable
to such Purchaser,
     (B) in response to any subpoena or other legal process,
     (C) in connection with any litigation to which such Purchaser is a party or
     (D) if an Event of Default has occurred and is continuing, to the extent
such Purchaser may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under its Notes, this Agreement or any Guaranty Agreement.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement.

40



--------------------------------------------------------------------------------



 



On reasonable request by the Company in connection with the delivery to any
holder of a Note of information required to be delivered to such holder under
this Agreement or requested by such holder (other than a holder that is a party
to this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
21. MISCELLANEOUS.
     21.1. Successors and Assigns.
     All covenants and other agreements contained in this Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.
     21.2. Payments Due on Non-Business Days.
     Anything in this Agreement or the Notes to the contrary notwithstanding,
any payment of principal of or Make-Whole Amount or interest on any Note that is
due on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.
     21.3. Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     21.4. Construction.
     Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
     21.5. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

41



--------------------------------------------------------------------------------



 



     21.6. Accounting Terms
     All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP.
     21.7. Governing Law.
     THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
     21.8. Jurisdiction and Process; Waiver of Jury Trial.
(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
21.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section. The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c) Nothing in this Section 21.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

42



--------------------------------------------------------------------------------



 



(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
[Remainder of page intentionally left blank. Next page is signature page.]

43



--------------------------------------------------------------------------------



 



     If each Purchaser is in agreement with the foregoing, please sign the form
of agreement on the accompanying counterpart of this Agreement and return it to
the Company, whereupon the foregoing shall become a binding agreement between
the Purchasers and the Company.

                  Very truly yours,    
 
                THE J. M. SMUCKER COMPANY    
 
           
 
  By:
Name:   /s/ Mark R. Belgya
 
Mark R. Belgya    
 
  Title:   Vice President and Treasurer    

          The foregoing is hereby agreed to
as of the date thereof.    
 
        METROPOLITAN LIFE INSURANCE COMPANY    
 
        METLIFE INSURANCE COMPANY OF CONNECTICUT    
 
       
By:
  Metropolitan Life Insurance Company    
 
  its Investment Manager    
 
       
By:
Name:
  /s/ Judith A. Gulotta
 
Judith A. Gulotta    
Title:
  Director     (executed by Metropolitan Life Insurance Company (i) as to itself
as a Purchaser and (ii) as investment manager to MetLife Insurance Company of
Connecticut as a Purchaser)    
 
        THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
       
By:
Name:
  /s/ William S. Engleking
 
William S. Engleking    
Title:
  Vice President    
 
        PRUCO LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ William S. Engleking
 
William S. Engleking    
Title:
  Vice President    
 
        PRUCO LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ William S. Engleking
 
William S. Engleking    
Title:
  Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          STATE FARM LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Julie Pierce
 
Julie Pierce    
Title:
  Senior Investment Officer    
 
       
By:
Name:
  /s/ Lisa Rogers
 
Lisa Rogers    
Title:
  Investment Officer    
 
        STATE FARM LIFE AND ACCIDENTASSURANCE COMPANY    
 
       
By:
Name:
  /s/ Julie Pierce
 
Julie Pierce    
Title:
  Senior Investment Officer    
 
       
By:
Name:
  /s/ Lisa Rogers
 
Lisa Rogers    
Title:
  Investment Officer    
 
        ALLSTATE LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Robert B. Bodett
 
Robert B. Bodett    
 
       
By:
Name:
  /s/ Jerry D. Zinkula
 
Jerry D. Zinkula    
 
       
 
  Authorized Signatories    
 
        MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY      
By:
  Babson Capital Management LLC    
 
  as Investment Adviser    
 
       
By:
Name:
  /s/ Emeka O. Onukwugha
 
Emeka O. Onukwugha    
Title:
  Managing Director    
 
        C.M. LIFE INSURANCE COMPANY      
By:
  Babson Capital Management LLC    
 
  as Investment Adviser    
 
       
By:
Name:
  /s/ Emeka O. Onukwugha
 
Emeka O. Onukwugha    
Title:
  Managing Director    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          NEW YORK LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Trinh Nguyen
 
Trinh Nguyen    
Title:
  Corporate Vice President    
 
        NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION    
 
       
By:
  New York Life Investment Management LLC,    
 
  its Investment Manager    
 
       
By:
Name:
  /s/ Trinh Nguyen
 
Trinh Nguyen    
Title:
  Director    
 
        AMERICAN GENERAL LIFE INSURANCE COMPANY
AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY    
 
       
By:
  AIG Global Investment Corp., investment adviser    
 
       
By:
Name:
  /s/ Peter DeFazio
 
Peter DeFazio    
Title:
  Vice President    
 
        MONY LIFE INSURANCE COMPANY OF AMERICA    
 
       
By:
Name:
  /s/ Amy Judd
 
Amy Judd    
Title:
  Investment Officer    
 
        AXA EQUITABLE LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Amy Judd
 
Amy Judd    
Title:
  Investment Officer    
 
        HORIZON BLUE CORSS BLUE SHIELD OF NEW JERSEY    
 
       
By:
  AllianceBernstein LP, Its Investment Advisor    
 
       
By:
Name:
  /s/ Amy Judd
 
Amy Judd    
Title:
  Senior Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          HARTFORD FIRE INSURANCE COMPANY      
By:
  Hartfod Investment Management Company    
 
  Its Agent and Attorney-in-Fact    
 
       
By:
Name:
  /s/ Daniel C. Leimbach
 
Daniel C. Leimbach    
Title:
  Senior Vice President    
 
        PHYSICIANS LIFE INSURANCE COMPANY      
By:
  Hartford Investment Management Company    
 
  Its Investment Manager    
 
       
By:
Name:
  /s/ Daniel C. Leimbach
 
Daniel C. Leimbach    
Title:
  Senior Vice President    
 
        NATIONWIDE LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Joseph P. Young
 
Joseph P. Young    
Title:
  Authorized Signatory    
 
        BANKERS LIFE AND CASULATY COMPANY     CONSECO LIFE INSURANCE COMPANY    
CONSECO SENIOR HEALTH INSURANCE COMPANY     CONSECO HEALTH INSURANCE COMPANY    
 
       
By:
   40186 Advisors, Inc., acting as Investment Advisor    
 
       
By:
Name:
  /s/ Timothy L. Powell
 
Timothy L. Powell    
Title:
  Vice President    
 
        MINNESOTA LIFE INSURANCE COMPANY      
By:
  Advantus Capital Management, Inc.    
 
       
By:
Name:
  /s/ Robert W. Thompson
 
Robert W. Thompson    
Title:
  Vice President    
 
        AMERICAN REPUBLIC INSURANCE COMPANY      
By:
  Advantus Capital Management, Inc.    
 
       
By:
Name:
  /s/ Steven R. Lane
 
Steven R. Lane    
Title:
  Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.      
By:
  Advantus Capital Management, Inc.    
 
       
By:
Name:
  /s/ James F. Geiger
 
James F. Geiger    
Title:
  Vice President    
 
        FORT DEARBORN LIFE INSURANCE COMPANY      
By:
  Advantus Capital Management, Inc.    
 
       
By:
Name:
  /s/ David Schultz
 
David Schultz    
Title:
  Vice President    
 
        COLORADO BANKERS LIFE INSURANCE COMPANY      
By:
  Advantus Capital Management, Inc.    
 
       
By:
Name:
  /s/ Lynne M. Mills
 
Lynne M. Mills    
Title:
  Senior Vice President    
 
        ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA      
By:
  Allianz of America, Inc., as the authorized    
 
  signatory and investment manager    
 
       
By:
Name:
  /s/ Gary Brown
 
Gary Brown    
Title:
  Assistant Treasurer    
 
        COUNTRY LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ John Jacobs
 
John Jacobs    
Title:
  Director – Fixed Income    
 
        AMERICAN UNITED LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Kent R. Adams
 
Kent R. Adams    
Title:
  V.P. Fixed Income Securities    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          THE STATE LIFE INSURANCE COMPANY      
By:
  American United Life Insurance Company, its Agent    
 
       
By:
Name:
  /s/ Kent R. Adams
 
Kent R. Adams    
Title:
  V.P. Fixed Income Securities    
 
        STATE OF WISCONSIN INVESTMENT BOARD    
 
       
By:
Name:
  /s/ Christopher P. Prestigiacomo
 
Christopher P. Prestigiacomo    
Title:
  Portfolio Manager    
 
        NATIONAL LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ R. Scott Higgins
 
R. Scott Higgins    
Title:
  Vice President, Sentinel Asset Management    
 
        THE UNION CENTRAL LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Andrew S. White
 
Andrew S. White    
Title:
  Agent    
 
        AMERITAS LIFE INSURANCE CORP.      
By:
  Ameritas Investment Advisors Inc., as Agent    
 
       
By:
Name:
  /s/ Andrew S. White
 
Andrew S. White    
Title:
  Vice President – Fixed Income Securities    
 
        ACACIA LIFE INSURANCE COMPANY      
By:
  Ameritas Investment Advisors Inc., as Agent    
 
       
By:
Name:
  /s/ Andrew S. White
 
Andrew S. White    
Title:
  Vice President – Fixed Income Securities    
 
        TRAVELERS CASULATY AND SURETY COMPANY    
 
       
By:
Name:
  /s/ David D. Rowland
 
David D. Rowland    
Title:
  Sr. Vice President    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



          MODERN WOODMEN OF AMERICA    
 
       
By:
Name:
  /s/ Nick S. Coin
 
Nick S. Coin    
Title:
  Director, Treasurer & Investment Manager    
 
        NATIONALAL GUARDIAN LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ R. A. Mucci
 
R. A. Mucci    
Title:
  Senior Vice President & Treasurer    

[Signature Page to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Schedule A-1

 



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “Agreement” is defined in Section 17.3.
     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 23,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as
amended.
     “Asset Disposition” means any Transfer except :
     (a) any

  (i)   Transfer from a Subsidiary to the Company or a Wholly-Owned Subsidiary;
    (ii)   Transfer from the Company to a Wholly-Owned Subsidiary; and     (iii)
  Transfer from the Company to a Subsidiary (other than a Wholly-Owned
Subsidiary) or from a Subsidiary to another Subsidiary (other than a
Wholly-Owned Subsidiary), which in either case is for Fair Market Value,

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
or
     (b) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that is obsolete.
     “Attributable Debt” means, as to any particular lease relating to a
Sale-and-Leaseback Transaction, the present value of all Lease Rentals required
to be paid by the Company or any Subsidiary under such lease during the
remaining term thereof (determined in accordance with

Schedule B-1



--------------------------------------------------------------------------------



 



generally accepted financial practice using a discount factor equal to the
interest rate implicit in such lease if known or, if not known, an interest rate
of 10% per annum).
     “Bank Credit Agreement” means that certain unsecured revolving credit
facility by and among the Company, Key Bank National Association, as Agent, and
the lenders named therein, dated as of June 18, 2004, as such agreement may be
amended or restated from time to time.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City, New York are required or authorized to
be closed.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Change in Control” means:
     (a) the acquisition of, or, if earlier, the shareholder or director
approval of the acquisition of, ownership or voting control, directly or
indirectly, beneficially (as a “beneficial owner” as such term is used in
Rule 13d-3 under the Exchange Act as in effect on the date of the Closing) or of
record, on or after the date of the Closing, by any person (within the meaning
of section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date of the Closing) or related persons constituting a group (within the meaning
of Rule 13d-5 of the SEC under the Exchange Act, as in effect on the date of the
Closing) of shares representing more than forty-five percent (45%) of the
aggregate Ordinary Voting Power represented by the issued and outstanding
capital stock of the Company (calculated on a fully diluted basis); provided
that the foregoing restriction shall not apply to acquisitions of capital stock
by the Smucker Family if the acquisition by the Smucker Family of such Ordinary
Voting Power shall not result, directly or indirectly, in a “going private
transaction” within the meaning of the Exchange Act;
     (b) during any period of twenty-four (24) consecutive calendar months,
individuals who were directors of the Company on the first day of such period
(together with any new director whose election by the board of directors of the
Company or whose nomination for election by the stockholders of the Company was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) shall cease to constitute a
majority of the board of directors of the Company;
     (c) the sale or transfer of all or substantially all of the assets of the
Company, in a single transaction or a series of related transactions, to any
person (within the meaning of section 13(d) and section 14(d)(2) of the Exchange
Act, as in effect on the date of the Closing) or related persons constituting a
group (within the meaning of Rule 13d-5 of the SEC under the Exchange Act, as in
effect on the date of the Closing);
     (d) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement, which causes any Indebtedness or
other obligations incurred under such Material Indebtedness Agreement to become
due prior to its stated maturity or other due date thereof or to cause the
holders of Indebtedness or

Schedule B-2



--------------------------------------------------------------------------------



 



other obligations thereunder to have the right to require any Indebtedness or
other obligations incurred under such Material Indebtedness Agreement to be
purchased or prepaid prior to the stated maturity or other due date thereof; or
     (e) the failure of at least one of Timothy P. Smucker or Richard K. Smucker
to serve as a director of the Company if such failure to serve as a director is
due to: (i) the voluntary resignation as a director of such person prior to his
70th birthday (unless such resignation is due to poor health, in which case such
resignation will not be deemed to be “voluntary” for purposes of this
definition), (ii) the voluntary decision of such person not to stand for
reelection as a director unless such re-election would be for a term commencing
after his 70th birthday or such decision is attributable to poor health, (iii) a
determination of the directors of the Company not to nominate such person to
stand for re-election for any term commencing prior to his 70th birthday (unless
such decision was attributable to such person’s poor health), or (iv) the
failure of the shareholders to elect such person for any term commencing prior
to his 70th birthday. For purposes of clarity, it shall not constitute a Change
in Control (1) so long as either Timothy P. Smucker or Richard K. Smucker is
serving as director of the Company, or (2) if neither Timothy P. Smucker or
Richard K. Smucker is serving as a director, the Remaining Director is no longer
serving as a director as a result of an event other than one described in clause
(i), (ii), (iii), or (iv) of the preceding sentence. For purposes of this
definition “Remaining Director” means the last one of Richard K. Smucker or
Timothy P. Smucker to serve as a director of the Company.
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” is defined in the introductory sentence of this Agreement.
     “Confidential Information” is defined in Section 20.
     “Consolidated Attributable Debt” means, as of any date of determination,
the total of all Attributable Debt of the Company and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Company and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Company and its Subsidiaries in accordance with GAAP.
     “Consolidated Current Debt” means, as of any date of determination, the
total of all Current Debt of the Company and its Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between the
Company and its Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and its Subsidiaries in accordance with GAAP.
     “Consolidated Funded Debt” means, as of any date of determination, the
total of all Funded Debt of the Company and its Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Subsidiaries and all other items

Schedule B-3



--------------------------------------------------------------------------------



 



required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP.
     “Consolidated Net Worth” means, at any time,
     (a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the maturity
date of the Notes) of the Company and its Subsidiaries plus (ii) the amount of
the paid-in capital and retained earnings of the Company and its Subsidiaries,
in each case as such amounts would be shown on a consolidated balance sheet of
the Company and its Subsidiaries as of such time prepared in accordance with
GAAP, minus
     (b) to the extent included in clause (a), all amounts properly attributable
to minority interests, if any, in the stock and surplus of Subsidiaries.
     “Consolidated Senior Funded Debt” means all Senior Funded Debt of the
Company and the Subsidiaries, after eliminating all offsetting debits and
credits between the Company and its Subsidiaries and all other items required to
be eliminated in the course of the preparation of consolidated financial
statements of the Company and its Subsidiaries in accordance with GAAP.
     “Consolidated Total Assets” means, at any time, the total assets of the
Company and the Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Company and the Subsidiaries as of such time prepared in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.
     “Consolidated Total Capitalization” means, at any time, the sum of
Consolidated Net Worth and Consolidated Funded Debt.
     “Control Event” means:
     (a) the execution, by the holders of Voting Stock of the Company (together
with their respective executors, heirs, beneficiaries, successors and assigns)
or (in the case of any natural Person) their respective Families or Family
Trusts, or by the Company or any of its Subsidiaries or Affiliates, of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control;
     (b) the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control; or
     (c) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the Voting

Schedule B-4



--------------------------------------------------------------------------------



 



Stock of the Company, which offer, if accepted by the requisite number of
holders, would result in a Change in Control.
     “Current Debt” means, with respect to any Person, all Debt of such Person
which by its terms or by the terms of any instrument or agreement relating
thereto matures on demand or within one year from the date of the creation
thereof and is not directly or indirectly renewable or extendible at the option
of the obligor in respect thereof to a date one year or more from such date,
provided that (a) Debt outstanding under a revolving credit or similar agreement
which obligates the lender or lenders to extend credit over a period of one year
or more and (b) Current Maturities of Funded Debt shall constitute Funded Debt
and not Current Debt, even though such Debt by its terms matures on demand or
within one year from such date.
     “Current Maturities of Funded Debt” means, at any time and with respect to
any item of Funded Debt, the portion of such Funded Debt outstanding at such
time which by the terms of such Funded Debt or the terms of any instrument or
agreement relating thereto is due on demand or within one year from such time
(whether by sinking fund, other required prepayment or final payment at
maturity) and is not directly or indirectly renewable, extendible or refundable
at the option of the obligor under an agreement or firm commitment in effect at
such time to a date one year or more from such time.
     “Debt” means, with respect to any Person, without duplication:
     (a) its liabilities for borrowed money;
     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);
     (c) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and
     (e) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
     “Debt Prepayment Application” means, with respect to any Transfer of
property, the application by the Company or its Subsidiaries of cash in an
amount equal to the Net Proceeds Amount with respect to such Transfer to pay
Senior Funded Debt of the Company (other than Senior Funded Debt owing to the
Company, any of its Subsidiaries or any Affiliate and Senior Funded Debt in
respect of any revolving credit or similar credit facility providing the Company

Schedule B-5



--------------------------------------------------------------------------------



 



or any of its Subsidiaries with the right to obtain loans or other extensions of
credit from time to time, except to the extent that in connection with such
payment of Senior Funded Debt the availability of credit under such credit
facility is permanently reduced by an amount not less than the amount of such
proceeds applied to the payment of such Senior Funded Debt).
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means, with respect to any Note, that rate of interest that
is the greater of (a) 2% per annum above the rate of interest stated in clause
(a) of the first paragraph of such Note or (b) 2% per annum over the rate of
interest publicly announced from time to time by JPMorgan Chase Bank, N.A. (or
its successor) in New York City as its “base” or “prime” rate.
     “Disposition Value” means, at any time, with respect to any property
     (a) in the case of property that does not constitute Subsidiary Stock, the
book value thereof, valued at the time of such disposition in good faith by the
Company; and
     (b) in the case of property that constitutes Subsidiary Stock, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock of such Subsidiary (assuming, in making such calculations, that all
Securities convertible into such capital stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof, in good
faith by the Company.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

Schedule B-6



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, at any time, the sale value of such property
that would be realized in an arm’s-length sale at such time between an informed
and willing buyer and an informed and willing seller (neither being under a
compulsion to buy or sell), as determined by, in the case of any property that
is to be the subject of a Transfer:
     (a) an appraiser of established reputation in appraising property of the
kind to be subject to such Transfer;
     (b) the highest price offered for such property in a competitive bidding
process in which at least three potential bidders have been requested to
participate so long as the Company had a reasonable basis on which to make such
request (in terms of such potential bidders’ financial resources and interest in
such property); or
     (c) an analysis prepared by the Company which in addition to taking into
account the standard set forth in this definition prior to clause (a) shall take
into account the operating costs that would be saved by disposing of such
property, and the relative tax benefits attributable to continued ownership and
to disposition of such property; provided, however, that the sum of the
Disposition Value of such property, plus the Disposition Value of all other such
property Transferred during the 365 day period ending on such date, shall not
exceed an amount equal to 3% of Consolidated Total Assets as of the end of the
then most recently ended fiscal year of the Company. Any such evaluation shall
be delivered to the holders of the Notes together with an Officer’s Certificate,
signed by a Senior Financial Officer, certifying as to the accuracy and
completeness of such evaluation.
     “Family” means, in respect of any individual, the heirs, legatees,
descendants and blood relatives to the fifth degree of consanguinity of such
individual.
     “Family Trusts” means, in respect of any individual, any trusts for the
exclusive benefit of such individual, his or her spouse and lineal descendants.
     “Financing Documents” means this Agreement, the Notes and each Guaranty
Agreement, as each may be amended, restated or otherwise modified from time to
time, and all other documents to be executed and/or delivered in favor of any
holders of Notes, or all of them, by the Company, any of its Subsidiaries, or
any other Person in connection with this Agreement.
     “Funded Debt” means, with respect to any Person, all Debt of such Person
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, one year or more from,
or is directly or indirectly renewable or extendible at the option of the
obligor in respect thereof to a date one year or more (including, without
limitation, an option of such obligor under a revolving credit or similar
agreement obligating the lender or lenders to extend credit over a period of one
year or more) from, the date of the creation thereof.
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means the government of

Schedule B-7



--------------------------------------------------------------------------------



 



     (a) the United States of America or any state or other political
subdivision thereof, or
     (b) any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
     (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
     In any computation of the indebtedness or other liabilities of the obligor
under any Guaranty, the indebtedness or other obligations that are the subject
of such Guaranty shall be assumed to be direct obligations of such obligor.
     “Guaranty Agreement” means, collectively (a) the guaranty agreements
delivered by Smucker LLC pursuant to the terms of Section 4.11, and (b) any
Guaranty executed and delivered in favor of the holders of Notes in form and
substance satisfactory to the Required Holders.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Indebtedness” with respect to any Person means, at any time, without
duplication:
     (a) its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

Schedule B-8



--------------------------------------------------------------------------------



 



     (b) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
     (c) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases;
     (d) all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
     (e) all of its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
     (f) Swaps of such Person; and
     (g) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.
     “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of a Note holding more than 5% of the aggregate principal amount
of the Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
     “Intercreditor Agreement” is defined in Section 4.12.
     “Lease Rentals” means, with respect to any period, the sum of the minimum
amount of rental and other obligations required to be paid during such period by
the Company or any Subsidiary as lessee under all leases of real or personal
property (other than Capital Leases), excluding any amounts required to be paid
by the lessee (whether or not therein designated as rental or additional rental)
(a) which are on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges, or (b) which are based on profits,
revenues or sales realized by the lessee from the leased property or otherwise
based on the performance of the lessee.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
     “Make-Whole Amount” is defined in Section 8.7.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.

Schedule B-9



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, (c) the ability of
any Subsidiary Guarantor to perform its obligations under its respective
Guaranty Agreement or (d) the validity or enforceability of this Agreement, the
Notes or any Guaranty Agreement.
     “Material Indebtedness Agreement” means any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of the Company in excess of the
amount of Fifteen Million Dollars ($15,000,000).
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
     “Net Proceeds Amount” means, with respect to any Transfer of any property
by any Person, an amount equal to the difference of
     (a) the aggregate amount of the consideration (valued at the Fair Market
Value of such consideration at the time of the consummation of such Transfer)
received by such Person in respect of such Transfer, minus
     (b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.
     “1999 Note Agreement” means, collectively, those certain Note Purchase
Agreements, each dated as of June 16, 1999, among the Company and each of the
Persons listed on Schedule A thereto, as the same may be amended, restated,
modified or otherwise supplemented and in effect from time to time.
     “Notes” is defined in Section 1.1.
     “Obligors” means, collectively, the Company and each Subsidiary Guarantor.
     “Offeree Letter” is defined in Section 5.13.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company, or any Subsidiary, as the context may
require, whose responsibilities extend to the subject matter of such
certificate.
     “Ordinary Voting Power” means the voting power attributable to all shares
of Voting Stock of the Company for purposes of electing directors of the
Company.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

Schedule B-10



--------------------------------------------------------------------------------



 



     “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
     “Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
     “Priority Debt” means the sum of (a) all Debt of the Company secured by
Liens permitted by Section 10.7(g), (b) all Debt of Subsidiaries (other than
(x) Debt held by the Company or a Wholly-Owned Subsidiary or (y) Debt of any
Subsidiary Guarantor, so long as such Debt is subject to the terms of the
Intercreditor Agreement) and (c) Consolidated Attributable Debt.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Property Reinvestment Application” means, with respect to any Transfer of
property, the satisfaction of each of the following conditions:
     (a) an amount equal to the Net Proceeds Amount with respect to such
Transfer shall have been applied to the acquisition by the Company, or any of
its Subsidiaries making such Transfer, of property that upon such acquisition is
unencumbered by any Lien (other than Liens described in subparagraphs
(a) through (f), inclusive, of Section 10.7) and that
     (i) constitutes property that is (x) property classifiable under GAAP as
non-current to the extent that such proceeds are derived from the Transfer of
property that was properly classifiable as non-current, and otherwise properly
classifiable as either current or non-current, and (y) to be used in the
ordinary course of business of the Company and the Subsidiaries, or
     (ii) constitutes equity interests of a Person that shall be, on or prior to
the time of such acquisition, a Subsidiary of the Company, and that shall invest
the proceeds of such acquisition in property of the nature described in the
immediately preceding clause (i); and
     (b) the Company shall have delivered a certificate of a Responsible Officer
of the Company to each holder of a Note referring to Section 10.8 or
Section 10.9, as applicable, and identifying the property that was the subject
of such Transfer, the Disposition Value of such property, and the nature, terms,
amount and application of the proceeds from the Transfer.
     “Proposed Prepayment Date” is defined in Section 8.3(c).

Schedule B-11



--------------------------------------------------------------------------------



 



     “PTE” means a United States Department of Labor Prohibited Transaction
Class Exemption.
     “Purchasers” means and includes each of the Persons listed in Schedule A.
     “QPAM Exemption” is defined in Section 6.2(c).
     “Required Holders” means, at any time, the holders of at least a majority
in principal amount of the Notes at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company or any Subsidiary Guarantor with responsibility for the
administration of the relevant portion of this Agreement.
     “Sale-and-Leaseback Transaction” means a transaction or series of
transactions pursuant to which the Company or any Subsidiary shall sell or
transfer to any Person (other than the Company or a Subsidiary) any property,
whether now owned or hereafter acquired, and, as part of the same transaction or
series of transactions, the Company or any Subsidiary shall rent or lease as
lessee (other than pursuant to a Capital Lease), or similarly acquire the right
to possession or use of, such property or one or more properties which it
intends to use for the same purpose or purposes as such property.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Security” has the meaning set forth in Section 2(1) of the Securities Act.
     “Senior Financial Officer” means the Chief Financial Officer, principal
accounting officer, treasurer or controller of the Company.
     “Senior Funded Debt” means all Funded Debt of the Company (other than
Subordinated Funded Debt) and all Funded Debt of Subsidiaries.
     “Significant Subsidiary” means at any time any Subsidiary that would at
such time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date of the Closing) of the Company; provided that each Subsidiary Guarantor
shall at all times be deemed a Significant Subsidiary.
     “Smucker Family” means and includes Timothy P. Smucker, Richard K. Smucker,
Susan Smucker Wagstaff and Marcella Smucker Clark, and their respective Families
and Family Trusts.
     “Smucker LLC” means J.M. Smucker LLC, an Ohio limited liability company.
     “Source” is defined in Section 6.2.

Schedule B-12



--------------------------------------------------------------------------------



 



     “Subordinated Funded Debt” means any Funded Debt of the Company that is
subordinated in right of payment or security to Funded Debt evidenced by the
Notes, in each case, upon written terms and conditions reasonably satisfactory
to the Required Holders.
     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means, collectively, Smucker LLC and any other
Subsidiary that has executed and delivered to the holders of Notes a Guaranty
Agreement, together with an opinion of counsel to such Subsidiary in form and
substance satisfactory to the Required Holders, evidence of proper corporate
authorization and such other documents and instruments as may be reasonably
requested by the Required Holders.
     “Subsidiary Stock” means, with respect to any Person, the stock (or any
options or warrants to purchase stock or other Securities exchangeable for or
convertible into stock) of any Subsidiary of such Person.
     “Survivor” is defined in Section 10.2(a).
     “Swaps” means, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.
     “Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Stock. For purposes of determining the
application of the Net Proceeds Amount in respect of any Transfer, the Company
may designate any Transfer as one or more separate Transfers each yielding a
separate Net Proceeds Amount. In any such case, the Disposition Value of any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of all property subject to all such
separate Transfers to each such separate Transfer on a proportionate basis.

Schedule B-13



--------------------------------------------------------------------------------



 



     “2000 Note Agreement” means, collectively, those certain Note Purchase
Agreements, each dated as of August 23, 2000, among the Company and each of the
Persons listed on Schedule A thereto, as the same may be amended, restated,
modified or otherwise supplemented and in effect from time to time.
     “2004 Note Agreement” means, that certain Note Purchase Agreement, dated as
of May 27, 2004, among the Company and each of the Persons listed on Schedule A
thereto, as the same may be amended, restated, modified or otherwise
supplemented and in effect from time to time.
     “USA Patriot Act” means United States Public Law 107-56, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Voting Stock” means capital stock of any class or classes of a Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect corporate directors (or Persons performing similar functions).
     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Subsidiaries at such time.

Schedule B-14



--------------------------------------------------------------------------------



 



SCHEDULE 4.9
CHANGES IN CORPORATE STRUCTURE
None.

Schedule 4.9-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
DISCLOSURE MATERIALS
None.

Schedule 5.3-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES

                      Jurisdiction of   Ownership Subsidiary   Incorporation  
Owned By   Percent Ownership
Fantasia Confections, Inc.
  California   LLC     100 %
IMC Bakery International, Inc.
  Delaware   LLC     100 %
IMC North America, Inc.
  Delaware   LLC     100 %
IMC U.S., Inc.
  Delaware   IMC North America, Inc.
RHM Corp.     82
18 %
%
Inversiones 91060, C.A.
  Venezuela   IMC Bakery International, Inc.     100 %
J. M. Smucker de Mexico, S.A. de C.V.
  Delaware Domestication
Mexico   SLA
Company     99
1 %
%
J.M. Smucker LLC (“LLC”)
  Ohio   Company     100 %
JM Smucker (Scotland) Limited
  Scotland   Company     100 %
Juice Creations Co.
  Ohio   SQB     100 %
Knudsen & Sons, Inc.
  Ohio   SQB     100 %
Martha White Foods
  Delaware   LLC     100 %
Mary Ellen’s, Incorporated
  Ohio   Company     100 %
RHM Canada LP
  Ontario   RHM Corporation
RHM Management, Inc.     99
1 %
%
RHM Management, Inc.
  Ontario   RHM Corporation     100 %

Schedule 5.4-1



--------------------------------------------------------------------------------



 



                      Jurisdiction of   Ownership Subsidiary   Incorporation  
Owned By   Percent Ownership
Santa Cruz Natural Incorporated
  California   SQB     100 %
Simply Smucker’s, Inc.
  Ohio   Company     100 %
Smucker Bakery Manufacturing, Inc.
  Delaware   IMC U.S., Inc.     100 %
Smucker Brands, Inc.
  Delaware   IMC U.S., Inc.     100 %
Smucker Direct, Inc.
  Ohio   Company     100 %
Smucker Foods of Canada Co.
  Nova Scotia   RHM Canada LP     100 %
Smucker Fruit Processing Co.
  Ohio   Company     100 %
Smucker Holdings, Inc.
  Ohio   Company     100 %
Smucker Hong Kong Limited
  Hong Kong   Company     100 %
Smucker Latin America, Inc. (“SLA”)
  Ohio   Company     100 %
Smucker Quality Beverages, Inc. (“SQB”)
  California   Company     100 %
Smucker Sales and Distribution Company
  Ohio   LLC     100 %
Smucker Services Company
  Ohio   Company     100 %
The Dickinson Family, Inc.
  Ohio   Company     100 %

Schedule 5.4-2



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
FINANCIAL STATEMENTS

1.   2006 Annual Report to Shareholders.   2.   Form 10-K for the Fiscal Year
Ended April 30, 2006.   3.   Form 10-Q for the Quarter Ended January 31, 2007.

Schedule 5.5-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.8
CERTAIN LITIGATION
None.

Schedule 5.8-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
LICENSES, PERMITS, ETC.
None

Schedule 5.11-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
USE OF PROCEEDS
     The proceeds will be used to: (i) repay borrowings under the Credit
Agreement, dated as of June 18, 2004, among the Company, Smucker Foods of Canada
Co. (f/k/a J.M. Smucker (Canada) Inc.), the lenders party thereto and KeyBank
National Association, as Administrative Agent; and (ii) finance other strategic
and long term business initiatives as determined by the Company.

Schedule 5.14-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
EXISTING INDEBTEDNESS
Revolving Credit Facility

1.   Credit Agreement dated as of June 18, 2004 among the Company, Smucker Foods
of Canada Co. (f/k/a J.M. Smucker (Canada) Inc.), the lenders party thereto and
KeyBank National Association as Administrative Agent, pursuant to which up to
$180,000,000 in principal amount of indebtedness may be incurred.

Long-term Debt

1.   $75,000,000 in principal amount of 6.77% Senior Notes due June 1, 2009   2.
  $33,000,000 in principal amount of 7.87% Series B Senior Notes due
September 1, 2007   3.   $10,000,000 in principal amount of 7.94% Series C
Senior Notes due September 1, 2010   4.   $100,000,000 in principal amount of
4.78% Senior Notes due June 1, 2014   5.   $200,000,000 in principal amount of
6.60% Senior Notes due November 13, 2009. These Senior Notes are guaranteed by
Diageo plc. The guarantee may terminate, in limited circumstances, prior to the
maturity of the notes.

Letters of Credit

A.   Company

  1.   Irrevocable standby Letter of Credit in principal amount of $2,769,000
issued by Harris Trust & Savings Bank to Lumbermens Mutual Casualty Company,
dated February 2, 2006     2.   Irrevocable standby Letter of Credit in
principal amount of $520,468 issued by Harris Trust & Savings Bank to the
Commonwealth of Kentucky, dated October 21, 2006     3.   Irrevocable standby
Letter of Credit in principal amount of $2,956,065 issued by Harris Trust &
Savings Bank to AIG, dated March 9, 2006     4.   Irrevocable standby Letter of
Credit in principal amount of $445,000 issued by Harris Trust & Savings Bank to
Chubb, dated June 27, 2006     5.   Irrevocable standby Letter of Credit in
principal amount of $3,475,000 issued by Harris Trust & Savings Bank to U.S.
Fidelity and Guaranty Company dated March 27, 2006     6.   Irrevocable standby
Letter of Credit in principal amount of $1,025,688 issued by Harris Trust &
Savings Bank to Reliance National Indemnity Co., dated December 14, 2006     7.
  Irrevocable standby Letter of Credit in principal amount of $2,315,000 issued
by Harris Trust & Savings Bank to American Insurance Company, dated June 7, 2006

B.   Smucker Foods of Canada Co.

  a.   Irrevocable standby Letter of Credit in principal amount of $25,000 (CAD)
issued by Bank of Montreal to The Estate of the late Ben Segal, dated August 31,
2006     b.   Irrevocable standby Letter of Credit in principal amount of
$2,500,000 (CAD) issued by Bank of Montreal to Canadian Grain Commission dated
July 24, 2006

International Intercompany Loans

Schedule 5.15-1



--------------------------------------------------------------------------------



 



1.   Promissory Note/Revolving Loan dated May 23, 1995 between J. M. Smucker de
Mexico, S.A. de C.V. and the Company in principal amount up to $5,000,000 U.S.
payable upon demand by the holder   2.   Promissory Note dated September 2, 2003
between Smucker Foods of Canada Co. and RHM Canada LP in principal amount of
$158,000,000 (CAD)   3.   Promissory Note dated March 11, 2004 between Smucker
Foods of Canada Co. and RHM Canada LP in principal amount of $3,160,000 (CAD)  
4.   Promissory Note dated September 2, 2003 between RHM Corporation and IMC
North America, Inc. in principal amount of $160,000,000 (CAD)

Schedule 5.15-2



--------------------------------------------------------------------------------



 



EXHIBIT 1
[FORM OF NOTE]
THE J. M. SMUCKER COMPANY
5.55% SENIOR NOTE DUE APRIL 1, 2022

     
No. R-[___]
  [Date]
$[                    ]
  PPN: 832696 C* 7

     FOR VALUE RECEIVED, the undersigned, THE J. M. SMUCKER COMPANY (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Ohio, hereby promises to pay to
[                                        ], or registered assigns, the principal
sum of [                                         ] DOLLARS
($[                    ]) on April 1, 2022, with interest (computed on the basis
of a 360-day year of twelve 30-day months) (a) on the unpaid balance thereof at
the rate of 5.55% per annum from the date hereof, payable semiannually, on the
first day of October or April in each year, commencing with the October 1 or
April 1 next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Make-Whole Amount (as defined in the
Note Purchase Agreement referred to below) payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the greater of (i) 7.55% or (ii) 2% over the
rate of interest publicly announced from time to time by JPMorgan Chase Bank,
N.A. of New York in New York City, New York as its “base” or “prime” rate.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the address shown in the register maintained by the Company for such
purpose or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
     This Note is one of the 5.55% Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of May 31, 2007 (as
from time to time amended, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof,
(a) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (b) to have made the representations set forth
in the last sentence of Section 6.1 and in Section 6.2 of the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the

Exhibit 1-1



--------------------------------------------------------------------------------



 



Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
     The Company will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     THIS NOTE AND THE NOTE PURCHASE AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit 1-2



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(a)
FORM OF OPINION OF COUNSEL FOR THE COMPANY AND SMUCKER LLC
SEE ATTACHED

Exhibit 4.4(a)-1



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
SEE ATTACHED

Exhibit 4.4(b)-1



--------------------------------------------------------------------------------



 



EXHIBIT 4.11
FORM OF GUARANTY AGREEMENT
SEE ATTACHED

Exhibit 4.11-1



--------------------------------------------------------------------------------



 



EXHIBIT 5.13
FORM OF OFFEREE LETTER
SEE ATTACHED

Exhibit 5.13-1